Citation Nr: 0510302	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  04-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder, variously characterized as bipolar disorder, manic 
depression, and depressive disorder.


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from March 1987 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  

In August 2003, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Little Rock RO, during 
which both he and his parents provided testimony.  In June 
2004, the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge during which both he 
and his mother provided testimony.  


FINDING OF FACT

The veteran does not have a diagnosed neuropsychiatric 
disorder that is related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for a neuropsychiatric 
disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Service Connection 

The veteran is claiming entitlement to service connection for 
a neuropsychiatric condition resulting from discharge from 
the service for incapability due to repeated academic 
failure.  The veteran's service records include a letter of 
administrative warning dated March 13, 1987, which noted a 
reading test failure and a letter of administrative warning 
dated April 10, 1987, which noted an academic test failure.  
The Board does acknowledge that the records contain a letter 
of administrative warning dated March 23, 1987, noting 
academic test failure.  This letter, though, is addressed to 
a D.R. Polk.  The veteran has expressed his concerns over the 
circumstances by which this letter became associated with his 
service records.  However, the narrow question before the 
Board is whether the veteran suffers from a neuropsychiatric 
condition as a result of his military service and, thus, that 
issue bears no relevance to the matter before the Board.  
Additionally, the Board notes that the veteran filed a claim 
for post-traumatic stress disorder (PTSD).  This claim was 
adjudicated by the RO in a January 2004 rating decision, 
which denied the claim.  Therefore, the issue of entitlement 
to service connection for PTSD will be treated as separate 
and distinct from the issue now on appeal before the Board.       

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records (SMR's) are negative 
for any complaints of, or treatment for, a neuropsychiatric 
condition.  

The post-service medical evidence includes a November 2002 
report from Dr. Aubrey C. Smith, in which the Axis I 
diagnosis was noted to initially have been dysthymia.  It was 
then stated to rule out bipolar disorder.  The examiner 
stated that the veteran was functioning in the borderline 
range of intellectual ability, but with significant Attention 
Deficit Disorder.  It was further noted that the veteran felt 
like a failure, and had always felt like a failure, because 
he was unable to achieve while in the service and was 
devastated by his discharge from the Navy with no effort 
extended to him to help with his problems.  In an April 2003 
addendum to the November 2002 report, Dr. Smith noted the 
presence of the letter of administrative warning for a D.R. 
Polk in the veteran's records and commented that the veteran 
was very distressed and depressed because of the findings.  
He stated further that there was no doubt that the veteran 
was both depressed and a bit agitated, and "possibly 
suffering Posttraumatic Distress Syndrome."  

In a September 2003 VA examination report, it was noted that 
the veteran alleged abuse at the hands of some Navy officers 
at the Great Lakes Naval Station in March 1987, specifically, 
that he was punched and forced to do pushups.  The veteran 
stated that he never reported the incident and that he did 
not seek out treatment after the incident.  The Axis I 
diagnosis was depressive disorder, not otherwise specified.  
The examiner noted that, although the veteran was traumatized 
by the incident that he reported occurred in the military, he 
did not appear to have the criteria for a diagnosis of post-
traumatic stress disorder.  The examiner stated further, 
though, that he thought the veteran had a depressive disorder 
as a consequence of that incident.            

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The SMR's are negative for any complaints of, or treatment 
for, a neuropsychiatric condition and the first post-service 
reference to a possible neuropsychiatric condition in the 
objective medical evidence is in November 2002, more than 
fifteen years after his separation from service.  This 
lengthy period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As for Dr. Smith's November 2002 report, a definitive 
diagnosis was not rendered.  Dr. Smith stated that the 
impression was initially dysthymia, but then stated rule out 
bipolar disorder.  Furthermore, although in his April 2003 
addendum Dr. Smith indicated that the veteran was depressed 
because of the inclusion of D.R. Polk's letter of 
administrative warning in with his service records and the 
veteran's perceived impact of such on the decision of the 
Navy to discharge him from service, he did not render an 
actual diagnosis.  

As for the September 2003 VA examination report, the examiner 
did render a diagnosis of depressive disorder, not otherwise 
specified.  The examiner stated that he believed that the 
veteran had a depressive disorder as a consequence of an 
incident of abuse in the military, however, this is based 
solely upon the oral history of the veteran.  The Court in 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) held that 
medical history provided by the veteran does not transform 
that history into medical evidence.  

The veteran must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997).  Absent evidence of current 
disability, the claimed condition cannot be service-
connected.  Here, the evidence from Dr. Smith does not 
provide a definitive diagnosis and the diagnosis in the 
September 2003 VA examination report was based upon an oral 
history provided by the veteran.  Accordingly, the veteran's 
claim must be denied.  

Furthermore, VA is not required to obtain any additional 
medical opinion in this case.  In Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), the Federal Circuit held that the 
veteran is required to not only show that he or she is 
disabled, but also show some causal connection between his or 
her disability and the period of military service before VA 
is obligated to provide a medical examination or obtain a 
medical opinion.  Here, the medical evidence does not show a 
definitive competent neuropsychiatric diagnosis.  
Concomitantly, no causal connection between a 
neuropsychiatric condition and his period of military service 
has been demonstrated.  

The Board has considered both the veteran's assertions, and 
those of his parents, in support of his argument that he has 
a neuropsychiatric condition that should be service-
connected.  His statements are not competent evidence of a 
diagnosis, nor are they competent evidence of a nexus between 
the claimed condition and his service.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a January 2003 letter to the 
veteran listed types of evidence that would be helpful in 
making a decision on his claim and requested that he send VA 
any medical reports in his possession.

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The January 2003 letter informed the veteran that VA's duty 
to assist included making reasonable efforts to help him get 
such things as medical records, employment records, or 
records from other federal agencies.  The letter also stated 
that VA would provide a medical examination or obtain a 
medical opinion if such opinion or examination was necessary 
to make a decision on his claim.      

In addition, the September 2003 statement of the case (SOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the January 2003 VCAA notice letter 
provided to the appellant did not specifically contain the 
"fourth element," it did request that the veteran submit 
any medical reports in his possession.  Furthermore, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  For instance, the September 2003 SOC included the 
language of 38 C.F.R. § 3.159(b)(1).  Thus, the January 2003 
VCAA notice, combined with the September 2003 SOC, clearly 
complies with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

Additionally, during the June 2004 hearing on appeal, the 
veteran was informed of the type of additional evidence which 
could potentially support his appeal.  He and his mother were 
informed of their opportunity to submit anything further for 
the record.  Nothing additional has been received. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

Service connection for a neuropsychiatric condition is 
denied.



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


